UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1466



AUBREY J. EL,

                                              Plaintiff - Appellant,

          versus


LUCENT TECHNOLOGIES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-627-3)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aubrey J. El, Appellant Pro Se.        James LeRoy Banks, Jr.,
MCGUIREWOODS, L.L.P., McLean, Virginia; Christopher Michael
Michalik, MCGUIREWOODS, L.L.P, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Aubrey J. El appeals the district court’s orders granting

summary judgment for Lucent Technologies, Inc., in his employment

discrimination action and denying El’s motion for reconsideration.

We   have   reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   See El v. Lucent Technologies, Inc., No. CA-02-627-3 (E.D.

Va. March 6, 2003; March 21, 2003).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                      2